STATE OF MICHIGAN

                           COURT OF APPEALS



CHAOFU QIN,                                                        UNPUBLISHED
                                                                   June 25, 2015
               Petitioner-Appellant,

v                                                                  No. 320859
                                                                   Tax Tribunal
TOWNSHIP OF WATERFORD,                                             LC No. 00-458041

               Respondent-Appellee.


Before: RONAYNE KRAUSE, P.J., and MURPHY and SERVITTO, JJ.

PER CURIAM.

        Petitioner appeals as of right from the Tax Tribunal’s final opinion and judgment
determining the true cash value (TCV), state equalized value (SEV), and taxable value (TV) of
petitioner’s residential real property for tax year 2013. For the reasons explained below, we
affirm.

        Using a cost-less-depreciation approach, respondent assessed petitioner’s residential real
property, located in Waterford Township, as having a SEV and TV of $149,800 for tax year
2013. Petitioner contends that the SEV and TV should not have exceeded $106,500, because he
purchased the property for $208,000 on November 30, 2012. The March Board of Review
affirmed respondent’s valuation, and petitioner filed his petition with the Tribunal in July 2013.
Respondent answered in September 2013, asserting that the property had a fair market value of
$299,600 and a TV of $106,500. At this point, according to petitioner, he thought his appeal had
been resolved, as respondent appeared to have accepted his proposed TV. However, petitioner
asserted that on November 15, 2013, respondent informed him by letter that the property’s TV
was $149,800, as originally assessed.

         Petitioner asked the Tribunal to adjourn the hearing scheduled for December 3, 2013, on
the basis that he would be out of the country at that time. On November 20, 2013, respondent
notified the Tribunal that petitioner did not submit his evidence within 21 days before the
hearing, and that its answer to the petition incorrectly listed the property’s TV and should have
listed it as $149,800. The Tribunal denied petitioner’s request for an adjournment for lack of
good cause shown.

       Following the hearing on December 3, 2013, the hearing referee issued a proposed
opinion and judgment setting the property’s TCV at $299,600, its SEV at $149,800, and its TV at
$149,800. The referee found that petitioner purchased the property on or about November 30,
                                               -1-
2012, for $208,000, but explained that the purchase price is not an absolute indication of its
TCV. The referee also noted that petitioner’s statement that he purchased the property “at the
highest bid” indicated that the purchase did not occur under normal market conditions. The
referee acknowledged that petitioner submitted sales information for homes in the area to the
March Board of Review that he had obtained from Zillow.com, but concluded that the properties
listed varied in size and sale price and petitioner did not adjust for the differences.1 Conversely,
the referee found, that respondent’s sales-comparison approach, in which respondent compared
three sales of similar property and made certain adjustments, was reliable. The referee further
concluded that respondent’s answer to petitioner’s appeal contained a clerical error to the extent
it listed the property’s TV as $106,500. The referee stated that this figure was not accurate and
that respondent had alerted petitioner to the clerical error.

         Petitioner filed an exception to the referee’s proposed opinion and judgment, in which he
claimed that “further evidence” showed the property had a TCV of $181,904. The additional
evidence included a 2012 appraisal of the property indicating a value of $225,000 and several
comparison sheets. Petitioner also alleged that the property was assessed as if it had 131 feet of
lake frontage when it only has 56 feet. The Tribunal adopted the referee’s valuations. The
Tribunal declined to consider petitioner’s new evidence on the basis that it was untimely, and it
noted that petitioner had presented no evidence that the property has 56 feet of lake frontage, as
opposed to the 131 feet of lake frontage stated on the property record card. The Tribunal
reiterated that the property’s purchase price was not necessarily indicative of its market value,
especially considering that the sale may not have occurred under normal market conditions.
Further, the Tribunal concluded that respondent’s cost-less depreciation approach (as utilized in
its initial assessment) was supported by the sales comparison analysis, which indicated an
adjusted sales-price range between $294,000 and $335,000. Accordingly, the Tribunal ordered
that the property had a TCV of $299,600, a SEV of $149,800, and a TV of $149,800 for tax year
2013.

       Appellate review of the Tax Tribunal’s decisions is limited. Fradco, Inc v Dep’t of
Treasury, 495 Mich. 104, 112; 845 NW2d 81 (2014). In the absence of fraud, the Tribunal’s
decisions are reviewed for a “misapplication of the law or the adoption of a wrong principle.”
Id. We must “consider the Tax Tribunal’s factual findings conclusive if they are “ ‘supported by
competent, material and substantial evidence on the whole record.’ ” Id. (citation omitted).

         Petitioner claims that the property’s TCV in 2013 should have been determined by the
price he purchased it for in 2012, and that there is no reason to conclude otherwise. Michigan’s
Constitution requires the uniform ad velorum taxation of real property, and that property must be
assessed at not more than 50 percent of its TCV. Const 1963, art 9, § 3. MCL 211.27(1) defines
TCV as the property’s “usual selling price” at the time of assessment, “being the price that could
be obtained for the property at private sale, and not at auction sale except as otherwise provided
in this section, or at forced sale.” But as MCL 211.27(6) makes clear, “the purchase price paid in



1
  The referee stated that petitioner’s Zillow.com sales comparisons varied in size from 1,285 to
3,000 square feet, and set forth selling prices ranging from $85,000 to $350,000.


                                                -2-
a transfer of property is not the presumptive true cash value of the property transferred.” Rather,
the assessor is required to assess the transferred property “using the same valuation method used
to value all other property of that same classification in the assessing jurisdiction.” Id.
Accordingly, petitioner’s argument that the property’s sale price in 2012 is conclusive as to its
TCV in 2013 is without merit.

        Petitioner also argues in the body of its brief on appeal that respondent’s sales-
comparison analysis “does not make sense” and does not incorporate “commonly accepted
standards.” However, petitioner did not raise this issue in his statement of questions presented,
meaning this Court need not consider it. See People v Anderson, 284 Mich. App. 11, 16; 772
NW2d 792 (2009). Further, petitioner has abandoned the argument by providing no authority in
support of his assertions. See Davenport v City of Grosse Point Farms Bd of Zoning Appeals,
210 Mich. App. 400, 405; 534 NW2d 143 (1995) (“An appellate court will not search for
authority to sustain or reject a party’s position.”).

        Nevertheless, “[t]he Tax Tribunal is under a duty to apply its expertise to the facts of a
case to determine the appropriate method of arriving at the true cash value of property, utilizing
an approach that provides the most accurate valuation under the circumstances.” Jones &
Laughlin Steel Corp v City of Warren, 193 Mich. App. 348, 353; 483 NW2d 416 (1992).
“Regardless of the approach selected, the value determined must represent the usual price for
which the subject property would sell,” and “[t]he three most common approaches to valuation
are the capitalization-of-income approach, the sales-comparison or market approach, and the
cost-less-depreciation approach.” Id. (citation omitted). “[T]he tribunal is not bound to accept
either of the parties’ theories of valuation. It may accept one theory and reject the other, it may
reject both theories, or it may utilize a combination of both in arriving at its determination.” Id.
at 356. Further, “[t]he tribunal may not automatically accept a respondent’s assessment, but
must make its own findings of fact and arrive at a legally supportable true cash value.” Id. at
355. “The Tribunal may adopt the assessed valuation on the tax rolls as its independent finding
of true cash value when competent and substantial evidence supports doing so, as long as it does
not afford the original assessment presumptive validity.” Pontiac Country Club v Waterford
Twp, 299 Mich. App. 427, 435-436; 830 NW2d 785 (2013).

        In determining that the property had a TCV of $299,600 for tax year 2013, respondent
used a cost-less-depreciation approach, adding the property’s land and building values. In the
Tribunal proceedings, respondent supported its valuation with a sales-comparison analysis,
which indicated that comparable properties had sold within a $294,000 to $335,000 price range.
As respondent points out on appeal, its sales-comparison analysis merely complemented its
original valuation derived from a cost-less-depreciation approach, and respondent does not claim
that the cost-less-depreciation approach was an improper way to value the property or that the
valuation was not supported by substantial evidence. Moreover, respondent’s sales-comparison
analysis provided competent and substantial evidence supporting the cost-less-depreciation
approach, as respondent’s assessed valuation of $299,600 fell within the $294,000 to $335,000
range indicated in the sales-comparison analysis.




                                                -3-
Affirmed.

                  /s/ Amy Ronayne Krause
                  /s/ William B. Murphy
                  /s/ Deborah A. Servitto




            -4-